
	
		II
		111th CONGRESS
		1st Session
		S. 771
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2009
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide certain counties with the ability to receive
		  television broadcast signals of their choice.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Four Corners Television Access Act
			 of 2009.
		2.Satellite
			 carriage of certain television broadcast signalsSection 119(a)(2)(C)(iv) of title 17, United
			 States Code, is amended—
			(1)by redesignating
			 subclauses (I) and (II) as items (aa) and (bb) and inserting (I)
			 before (aa); and
			(2)in item (bb), as
			 so redesignated by paragraph (1), after Nielsen Media Research
			 insert the following: “; or
				
					(II)(aa)the 2 counties are
				located in the 46th largest designated market area for the year 2005 according
				to Nielsen Media Research; and
						(bb)the total number of television
				households in the 2 counties combined did not exceed 30,000 for the year 2005
				according to Nielsen Media
				Research
						.
			3.Cable carriage
			 of certain television broadcast signalSection 341 of Communications Act of 1934
			 (47 U.S.C. 341) is amended by adding at the end the following:
			
				(c)Rule of
				construction
					(1)Significantly
				viewedEach television broadcast station broadcasting in the
				designated market area of a State capital is deemed significantly viewed within
				the meaning of section 76.54 of title 47, Code of Federal Regulations, for
				purposes of the carriage and retransmission of the signals of such broadcast
				station by a cable system, translator, or other multichannel video programming
				distributor.
					(2)Retransmission
				permittedNotwithstanding the provisions of section 325(b), a
				cable system, translator, or other multichannel video programming distributor
				may retransmit the signal of any television broadcast station described in
				paragraph (1) within a covered county.
					(3)Definition of
				covered countyFor purposes of this subsection, a county is a
				covered county if—
						(A)it is 1 of 2
				counties located in the 46th largest designated market area for the year 2005
				according to Nielsen Media Research; and
						(B)the total number
				of television households in the 2 counties combined did not exceed 30,000 for
				the year 2005 according to Nielsen Media
				Research.
						.
		
